J. S91002/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                    v.                    :
                                          :
LEON D. BODLE,                            :         No. 354 MDA 2016
                                          :
                         Appellant        :


                Appeal from the PCRA Order, February 18, 2016,
               in the Court of Common Pleas of Lycoming County
                Criminal Division at No. CP-41-CR-0000743-2009


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED FEBRUARY 08, 2017

        Leon D. Bodle appeals from the February 18, 2016 order dismissing his

petition for relief filed pursuant to the Post-Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.1

        A prior panel of this court summarized the relevant facts and

procedural history of this case as follows:

                    The police began investigating [a]ppellant
              when the parents of an eleven year old girl informed
              them that [a]ppellant, who had been the girl’s
              substitute teacher in the past, began sending her
              instant messages that the parents believed were
              inappropriate.    No charges were filed against
              [a]ppellant stemming from his contact with this
              eleven year old girl; however, the police spoke to
              other female students and former students of

* Former Justice specially assigned to the Superior Court.
1
    The Commonwealth has not filed a brief in this matter.
J. S91002/16


           [a]ppellant about his interactions with them. The
           police also interviewed [a]ppellant and seized two
           computers that he used. On the computers, the
           police discovered numerous images of child
           pornography. As a result of the investigation by the
           police, the Commonwealth filed an Information
           charging [a]ppellant with solicitation of involuntary
           deviate sexual intercourse with a child less than
           16 years old, unlawful communication with a minor,
           two counts of disseminating explicit sexual materials
           to a minor, twenty seven counts of sexual abuse of
           children related to possession of child pornography,
           four counts of criminal use of communications
           facility, and six counts of corruption of a minor.

                 A jury trial was held March 2-4, 2010.[2] The
           jury found [a]ppellant guilty of all of the charges
           except two counts of sexual abuse of children
           (Counts 9 and 18) and one count of corruption of a
           minor.

Commonwealth v. Bodle, 32 A.3d 286 (Pa.Super. 2011), appeal denied,

65 A.3d 412 (Pa. 2013) (unpublished memorandum at 1-2).

     On June 29, 2010, the trial court conducted a hearing and concluded

that appellant was a sexually violent predator.   That same day, the trial

court sentenced appellant to an aggregate term of 10 to 20 years’

imprisonment, followed by 10 years’ probation. On July 29, 2011, a panel of

this court affirmed the judgment of sentence, and our supreme court denied

appellant’s petition for allowance of appeal on April 24, 2013.    Id.   On

May 29, 2013, appellant filed a timely pro se PCRA petition, and Donald F.

Martino, Esq. (“Attorney Martino”) was appointed to represent him.       On


2
  Appellant was represented at trial by James R. Protasio, Esq. (“trial
counsel”).


                                   -2-
J. S91002/16


October 31, 2013, Attorney Martino filed an amended PCRA petition on

appellant’s behalf.   Thereafter, on May 14, 2014, the PCRA court provided

appellant with notice, pursuant to Pa.R.Crim.P. 907(1), of its intention to

dismiss his petition without a hearing.    Appellant did not respond, and on

June 24, 2014, the PCRA court dismissed appellant’s petition without a

hearing.   On July 9, 2014, appellant filed a timely notice of appeal.      On

March 24, 2015, a panel of this court vacated the PCRA court’s June 24,

2014 order and remanded this matter for an evidentiary hearing on trial

counsel’s decision not to (i) call character witnesses on appellant’s behalf,

nor (ii) subpoena the telephone and school disciplinary records of one of the

victims, J.E.    See Commonwealth v. Bodle, 120 A.3d 1062 (Pa.Super.

2015) (unpublished memorandum at 9-10, 13).

      On July 6 and 7, 2015, the PCRA court conducted an evidentiary

hearing on this matter. Thereafter, on February 18, 2016, the PCRA court

filed an opinion and order denying appellant’s PCRA petition. On March 2,

2016, appellant filed a timely notice of appeal. The following day, the trial

court directed appellant to file a concise statement of errors complained of

on appeal, in accordance with Pa.R.A.P. 1925(b).        On March 16, 2016,

appellant filed a timely Rule 1925(b) statement, and the trial court issued its

Rule 1925(a) opinion on August 31, 2016.

      Appellant raises the following issues for our review:

            A.     [WHETHER] THE TRIAL COURT ERRED BY
                   FAILING TO GRANT APPELLANT A NEW TRIAL


                                     -3-
J. S91002/16


                      DUE TO TRIAL COUNSEL’S FAILURE TO CALL
                      CHARACTER WITNESSES ON APPELLANT’S
                      BEHALF AND TO EMPHASIZE THE IMPORTANCE
                      OF CALLING CHARACTER WITNESSES WITH
                      APPELLANT[?]

                 B.   [WHETHER] THE TRIAL COURT ERRED BY
                      FAILING TO GRANT APPELLANT A NEW TRIAL
                      DUE TO TRIAL COUNSEL’S FAILURE TO
                      SUBPOENA     PHONE    RECORDS    FROM
                      COMMONWEALTH WITNESS J.E.’S HOME TO
                      DEMONSTRATE APPELLANT DID NOT CALL HER
                      AND    FOR    FAILING   TO   SUBPOENA
                      DISCIPLINARY RECORDS FOR WITNESS J.E.
                      FROM THE SUGAR VALLEY CHARACTER
                      SCHOOL[?]

Appellant’s brief at 4.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in

the certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super.

2014) (citations omitted). “This Court grants great deference to the findings

of the PCRA court, and we will not disturb those findings merely because the

record could support a contrary holding.”           Commonwealth v. Hickman,

799 A.2d 136, 140 (Pa.Super. 2002) (citation omitted).              In order to be

eligible   for    PCRA   relief,   a   defendant   must   plead   and   prove   by   a

preponderance of the evidence that his conviction or sentence arose from

one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).              Further,


                                           -4-
J. S91002/16


these issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).

      Instantly, both of appellant’s claims challenge the effectiveness of trial

counsel. To prevail on a claim of ineffective assistance of counsel under the

PCRA, a petitioner must plead and prove by a preponderance of the evidence

that counsel’s ineffectiveness “so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.”

42 Pa.C.S.A. § 9543(a)(2)(ii). Specifically, a petitioner must establish that

“the underlying claim has arguable merit; second, that counsel had no

reasonable basis for his action or inaction; and third, that Appellant was

prejudiced.”      Commonwealth v. Charleston, 94 A.3d 1012, 1020

(Pa.Super. 2014), appeal denied, 104 A.3d 523 (Pa. 2014) (citation

omitted).      “[C]ounsel is presumed to be effective and the burden of

demonstrating ineffectiveness rests on appellant.”            Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011), appeal denied, 30 A.3d

487 (Pa. 2011) (citation omitted).       Additionally, we note that “counsel

cannot be held ineffective for failing to pursue a meritless claim[.]”

Commonwealth v. Hall, 867 A.2d 619, 632 (Pa.Super. 2005), appeal

denied, 895 A.2d 549 (Pa. 2006).

      Appellant first argues that trial counsel was ineffective in failing to call

his   uncle,   Ronald   Weigle   (hereinafter,   “Weigle”),    and   his   mother,




                                      -5-
J. S91002/16


Karen Bodle (hereinafter, “Bodle”), as character witnesses on his behalf.

(Appellant’s brief at 10.) We disagree.

      It is well settled that “[a] failure to call a witness is not per se

ineffective assistance of counsel for such decision usually involves matters of

trial strategy.” Commonwealth v. Sneed, 45 A.3d 1096, 1109 (Pa. 2012)

(citation omitted); see also Commonwealth v. Poindexter, 646 A.2d

1211, 1217 (Pa.Super. 1994), appeal denied, 655 A.2d 512 (Pa. 2005)

(stating, “The failure to call a possible witness will not be equated with a

conclusion of ineffectiveness, absent some positive demonstration that the

testimony would have been helpful to the defense.” (citation omitted)).

                   It has long been the law in Pennsylvania that
            an individual on trial for an offense against the
            criminal law is permitted to introduce evidence of his
            good reputation in any respect which has “proper
            relation to the subject matter” of the charge at issue.
            Such evidence has been allowed on a theory that
            general reputation reflects the character of the
            individual and a defendant in a criminal case is
            permitted to prove his good character in order to
            negate his participation in the offense charged. The
            rationale for the admission of character testimony is
            that an accused may not be able to produce any
            other evidence to exculpate himself from the charge
            he faces except his own oath and evidence of good
            character.

            ....

                   Evidence of good character offered by a
            defendant in a criminal prosecution must be limited
            to his general reputation for the particular trait or
            traits of character involved in the commission of the
            crime charged.       The cross-examination of such
            witnesses by the Commonwealth must be limited to


                                     -6-
J. S91002/16


           the same traits. Such evidence must relate to a
           period at or about the time the offense was
           committed, and must be established by testimony of
           witnesses as to the community opinion of the
           individual in question, not through specific acts or
           mere rumor.

Commonwealth v. Johnson, 27 A.3d 244, 248 (Pa.Super. 2011) (citation

and emphasis omitted).

     In order to make a claim of ineffectiveness for failure to investigate or

present a witness, an appellant must demonstrate that:

           (1) the witness existed; (2) the witness was
           available to testify for the defense; (3) counsel knew
           of, or should have known of, the existence of the
           witness; (4) the witness was willing to testify for the
           defense; and (5) the absence of the testimony of the
           witness was so prejudicial as to have denied the
           defendant a fair trial.

Sneed, 45 A.3d at 1109 (citations omitted).        “A petitioner establishes

prejudice when he demonstrates that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Commonwealth v. Johnson, 966 A.2d 523, 533 (Pa.

2009) (citations and internal quotation marks omitted).

     At the July 6, 2015 evidentiary hearing, both Bodle and Weigle

testified that they would have been willing to testify on appellant’s behalf

had they been asked by trial counsel.     (Notes of testimony, 7/6/15 at 61,

85-88.)   Trial counsel acknowledged that he discussed with appellant the

possibility of calling Bodle and appellant’s neighbors as possible character

witnesses, but does not recall appellant ever mentioning Weigle.      (Id. at


                                    -7-
J. S91002/16


20.) Trial counsel noted that he directed his investigator to contact two of

appellant’s neighbors, but elected not to call them on appellant’s behalf

because they did not say anything positive about appellant. (Id. at 20-21.)

Trial counsel also testified that he did not think that Weigle was qualified to

testify about appellant’s reputation in the community because Weigle did not

reside in the same neighborhood as appellant and did not think that “the

people in his uncle’s neighborhood would have known [appellant] enough to

say what his character was.” (Id.)3 Trial counsel further opined that he had

a reasonable strategic basis for electing not to call Bodle as a character

witness, stating as follows:

                   Basically what I asked [Bodle] was what was
            [appellant’s] reputation in the community, you know,
            what did the people in the neighborhood or people
            who knew him, what were they saying about him.
            And she basically described him as a person who was
            kind of a home body, didn’t really have a whole lot of
            contact with the neighbors. And quite, frankly, she
            didn’t know what his reputation was.

                   My belief was that she would not have been
            qualified as somebody who could speak on his
            character because the description and the answers
            she gave me that the neighbors didn’t have a whole
            lot of interaction with [appellant], that he spent most
            of his time at home.



3
  It is clear from the PCRA court’s analysis that it recognized that a character
witness need not be from the same neighborhood as a defendant in order to
testify about his reputation. Nonetheless, as discussed infra, the PCRA
court found that Weigle’s testimony constituted a personal opinion of
appellant and did not go to appellant’s reputation for truthfulness in the
community. (See PCRA court opinion, 2/18/16 at 10.)


                                     -8-
J. S91002/16


                    And based on that, and also based on what the
              investigator had given me, I didn’t believe that she
              would even qualify as somebody who could, you
              know, describe his character, other than her
              personal feelings.

Id. at 21-22.

      In rejecting appellant’s ineffective assistance of counsel claim, the

PCRA court concluded that “[appellant] has failed to satisfy his burden of

proof to show that counsel was aware or should have known that his uncle

Ronald Weigle could testify about [appellant’s] reputation in the community

for truthfulness or appropriate behavior around children.”            (PCRA court

opinion, 2/18/16, at 9-10.)       In support of this conclusion, the trial court

noted that “[Weigle’s] testimony was not reputation evidence but rather his

personal opinion and the personal opinion of one of [appellant’s] friends.”

(Id. at 10.) The PCRA court also found that “[appellant] failed to satisfy his

burden of proof to show that counsel was ineffective for failing to call [his]

mother   as     a   character   witness[,]”   given   that   her   testimony   “was

predominantly her personal opinion regarding her son’s innocence” and not

credible. (Id.)

      Based on the foregoing, we agree with the PCRA court that trial

counsel clearly had a reasonable strategic basis for electing not to call

Weigle and Bodle on appellant’s behalf. Appellant failed to demonstrate a

reasonable probability that the outcome of his trial would have been

different had either of these proffered character witnesses testified.         See



                                        -9-
J. S91002/16


Johnson, 966 A.2d at 533.        Accordingly, appellant’s ineffectiveness claim

must fail.

      Appellant also argues that trial counsel was ineffective in failing to

emphasize    to   him   “the   importance     of   calling   character   witnesses.”

(Appellant’s brief at 10.) This claim is belied by the record.

      As noted, trial counsel testified that he met with appellant multiple

times prior to trial and discussed calling several character witnesses,

including his mother and his neighbors. (Notes of testimony, 7/6/15 at 20.)

Trial counsel also specifically noted that he does not “discourage the use of

character witnesses if the client has them and wants to use them[,]” but did

not think Bodle or Weigle were qualified in this instance. (Id. at 20, 24-25.)

Appellant, on the contrary, testified that he only met with trial counsel three

or four times prior to trial and that trial counsel informed him he did not

think character witnesses were “necessary” and dismissed his request.

(Notes of testimony, 7/7/15 at 5-6.)        Appellant further testified that trial

counsel specifically ignored his instruction to ask Bodle about his character.

(Id. at 7.) The PCRA court specifically found appellant’s testimony during

the hearing lacked credibility, and we decline to disturb this determination

on appeal. (PCRA court opinion, 2/18/16 at 10-11.) See Commonwealth

v. Spotz, 84 A.3d 294, 312 (Pa. 2014) (stating, “The findings of a

post-conviction court, which hears evidence and passes on the credibility of

witnesses, should be given great deference.” (citation omitted)).



                                     - 10 -
J. S91002/16


      Appellant next argues that trial counsel was ineffective in failing to

subpoena    the   home   telephone    and      school   disciplinary   records   of

Commonwealth witness J.E. in order to investigate whether her testimony

could be impeached at trial. (Appellant’s brief at 17.)

      J.E. was one of numerous victims called by the Commonwealth to

testify against appellant.   Specifically, J.E. testified that appellant was a

substitute teacher while she was in seventh grade and he telephoned her

house multiple times, inquiring into her homework, inviting her to an

amusement park, and asking her to go on a date.             (Notes of testimony,

3/2/2010 at 104-107.) J.E. further testified that on one of these occasions,

appellant invited her to his house to “hang out with him” and “have sex with

him and suck his d**k and everything.” (Id. at 106.)

      It is well settled that “trial counsel has a general duty to undertake

reasonable investigations or make reasonable decisions which render

particular investigations unnecessary.”       Commonwealth v. Mitchell, 105

A.3d 1257, 1276 (Pa. 2014) (citation omitted).             Nevertheless, “where

matters of strategy and tactics are concerned, counsel’s assistance is

deemed constitutionally effective if he chose a particular course that had

some reasonable basis designed to effectuate his client’s interests.”

Commonwealth v. Hammond, 953 A.2d 544, 558 (Pa.Super. 2008),

appeal denied, 964 A.2d 894 (Pa. 2009) (citations omitted).




                                     - 11 -
J. S91002/16


      Upon review, we discern no error on the part of the PCRA court in

concluding that trial counsel had a reasonable strategic basis for electing not

to request the records in question. Trial counsel testified that although he

could not specifically recall whether he obtained the records in question, he

believed that his investigator attempted to do so but was unsuccessful.

(Notes of testimony, 7/6/15 at 30-31, 33-34.) Trial counsel further opined

that, in any event, the introduction of the aforementioned telephone records

into evidence very well may have been harmful to appellant’s case.

            [Attorney Martino:]  Okay.   If you had physical
            evidence to suggest that those phone calls were
            never made, that would have helped your defense,
            correct?

            ....

            [Trial Counsel:] It cuts both ways. If the phone
            records would have came [sic] back and
            substantiated what she said it would have been
            harmful to us.

            [Attorney Martino:] Well, if you get that you don’t
            have to turn them over, correct?

            [Trial Counsel:] That’s correct. But, you know, by
            the same token, too, I wouldn’t be able to put
            somebody on the stand and try and make a denial of
            that knowing full well that that was false.       So
            obviously it would have been harmful if they would
            come back and indicated that they had occurred. It
            would have been helpful if they would have come
            back and indicated that no phone calls were made.

            [Attorney Martino:] Okay.

            [Trial Counsel:] And that would require though that
            [appellant] had used a phone. For example, his


                                    - 12 -
J. S91002/16


            house phone. Whether he made a phone call from
            some other place, we may not have known whether
            that phone was the number.

                  So again, that was one of the problems that
            we would have had is that the prosecution could
            have said, well, you’ve got some numbers here; but
            he called from these numbers, whose numbers are
            they.

            ....

                  If there were phone numbers to [J.E.’s]
            residence that we couldn’t account for[,] it could be
            argued that maybe he called from a pay phone or
            maybe somebody else’s, maybe his brother’s home,
            or that he called on a cell phone.

                  So, I mean, I explained I think, you know, or I
            would have been aware of the problem in that just
            having the phone records and showing that his home
            phone number wasn’t there didn’t automatically
            preclude that he didn’t make the calls because the
            Commonwealth could argue he might have used a
            cell phone, he might have used somebody else’s
            phone, to make those calls.

Id. at 31-33.

      Trial counsel also indicated at the evidentiary hearing that he

discussed the issue of introducing J.E.’s school disciplinary records with

appellant and concluded that it would not be beneficial to his case.

            [Commonwealth:] Do you recall indicating that you
            believed – at one point to someone that you believed
            you had seen or talked to people about the school
            records; and they did not support [appellant’s]
            contention about making false reports?

            [Trial Counsel:] Well, I know that I discussed with
            [appellant] one of the problems we had with the
            school disciplinary thing was that, first of all, would


                                    - 13 -
J. S91002/16


           explain maybe why one of the girls might have a
           vendetta against him and might make something up;
           but it was also somewhat corroborated by his own
           statements and also by the fact that there were
           computer print-outs showing that he had contact
           with her. But it wouldn’t explain the other girls, why
           they would be making up these allegations.

                 Additionally, my recollection was that this
           wasn’t . . . a major infraction or something. So it
           would be difficult, I think, to convince a jury without
           something else, maybe her making threats of I’ll get
           you for this or something, that she was looking to
           get revenge and would be making all these stories
           up.

           ....

           [Commonwealth:] And, again, by vendetta, did you
           believe that it would be nitpicking or grasping at
           straws?

           [Trial Counsel:] Yeah, that was one of the concerns
           that I had. And I explained to him that it would be
           perceived as nitpicking and pretty much, you know,
           trying to bad mouth the victim with something that
           isn’t really relevant.

           ....

                Any time you have a sexual-assault-type case
           or anything like this case where it wasn’t sexual
           assault but there were inappropriate things towards
           minors you always have to walk that tight rope.

Notes of testimony, 7/6/15 at 40-42. Additionally, Logan D. Coney, the CEO

of the Sugar Valley Rural Charter School, specifically noted that J.E. “was

not deceitful” during her tenure at the school and that, contrary to

appellant’s assertion, there were not any disciplinary records that indicated




                                   - 14 -
J. S91002/16


that she made false accusations or was reported by school personnel to have

acted dishonestly. (Id. at 12-13.)

      Based on the foregoing, we agree that the introduction into evidence

of J.E.’s telephone and school disciplinary records would not have aided

appellant’s defense. Accordingly, trial counsel had a reasonable basis not to

subpoena said records and appellant’s ineffectiveness claim in this regard

must fail.4

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/8/2017




4
  We further note that appellant has also failed to demonstrate prejudice,
given that Attorney Martino did not proffer these records at the PCRA
hearing. See Johnson, 966 A.2d at 533.


                                     - 15 -